Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 1 of 32




          Exhibit 4
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 179 of 355
      Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 2 of 32


 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF DR. MONICA E.
                    v.                                    GOLDSON
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26

27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 180 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 3 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 181 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 4 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 182 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 5 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 183 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 6 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 184 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 7 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 185 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 8 of 32
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 186 of 355
 Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 9 of 32




                 Exhibit A
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 187 of 355
     Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 10 of 32



      PROGRAMMATIC, FISCAL, REPORTING, AND OTHER ASSURANCES

1. The Local School System (LSS) will use ESSER funds for activities allowable under
   section 18003(d) of Division B of the CARES Act. (See Appendix A.)
   The following is not considered to be an allowable use of ESSER funds, under any part of
   18003: 1) subsidizing or offsetting executive salaries and benefits of individuals who are
   not employees of the LSS or 2) expenditures related to state or local teacher or faculty
   unions or associations.

2. The LSS will provide equitable services to students and teachers in non-public schools
   located within the LEA in the same manner as provided under section 1117 of the
   ESEA, as determined through timely and meaningful consultation with representatives
   of non-public schools.
       • The LSS will ensure that a public agency will maintain control of funds for the
           services and assistance provided to a non-public school under the ESSER Fund.
       • The LSS will ensure that a public agency will have title to materials, equipment,
           and property purchased with ESSER funds.
       • The LSS will ensure that services to a non-public school with ESSER funds will
           be provided by a public agency directly, or through contract with, another public
           or private entity.

3. The LSS will, to the greatest extent practicable, continue to compensate its employees
   and contractors during the period of any disruptions or closures related to COVID-19 in
   compliance with Section 18006 of Division B of the CARES Act. CARES Act funds
   generally will not be used for bonuses, merit pay, or similar expenditures, unless related
   to disruptions or closures resulting from COVID-19.

4. The LSS will cooperate with any examination of records with respect to such funds by
   making records available for inspection, production, and examination, and authorized
   individuals available for interview and examination, upon the request of (i) the United
   States Department of Education (USDE) and/or its Inspector General; or (ii) any other
   federal agency, commission, or department in the lawful exercise of its jurisdiction and
   authority.

5. The LSS will comply with all applicable assurances in OMB Standard Forms 424B and
   D (Assurances for Non-Construction and Construction Programs), including the
   assurances relating to the legal authority to apply for assistance; access to records;
   conflict of interest; merit systems; nondiscrimination; Hatch Act provisions; labor
   standards; flood hazards; historic preservation; protection of human subjects; animal
   welfare; lead-based paint; Single Audit Act; and the general agreement to comply with
   all applicable Federal laws, executive orders and regulations.

6. LSS will submit the full certification, as set forth in 34 C.F.R. Part 82, Appendix A,
   upon request.

                                                                                       1|Page
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 188 of 355
      Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 11 of 32




 7. The LSS will sign and return the Assurances page of the Notice of Grant Award
    (NOGA) which includes a set of assurances that meets the requirements of section 442
    of the General Education Provisions Act (GEPA) (20 U.S.C. 1232e).

 8. To the extent applicable, an LEA will include in its local application a description of
    how the LEA will comply with the requirements of section 427 of GEPA (20 U.S.C.
    1228a). The description must include information on the steps the LEA proposes to take
    to permit students, teachers, and other program beneficiaries to overcome barriers
    (including barriers based on gender, race, color, national origin, disability, and age) that
    impede equal access to, or participation in, the program.

 9. The SEA will comply with the Uniform Administrative Requirements, Cost Principles,
    and Audit Requirements for Federal Awards (Uniform Guidance) requirements in
    Subpart D—Post Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—
    Cost Principles (2 CFR
    §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using
    ESSER funds for purposes that are reasonable, necessary, and allocable under the
    CARES Act.

 10. The LSS and other entities will comply with the provisions of all applicable acts,
     regulations and assurances; the following provisions of Education Department General
     Administrative Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99;
     the OMB Guidelines to Agencies on Government-wide Debarment and Suspension
     (Nonprocurement) in 2 CFR part180, as adopted and amended as regulations of the
     Department in 2 CFR part 3485; and the Uniform Guidance in 2 CFR part 200, as
     adopted and amended as regulations of the USDE in 2 CFR part 3474.


LSS ESSER Fund Contact/Title: Chief Executive Officer


Contact Email:        ceo@pgcps.org               Contact Phone: (301) 952-6008




Local School System Superintendent (Printed Name): Dr. Monica Goldson



                                                                        6/12/2020
Signature:                                                   Date:



                                                                                         2|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 189 of 355
         Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 12 of 32



   USES OF ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
   FUNDS
   Elementary and Secondary School Emergency Relief (ESSER) Fund Maryland Local
   School System Application

   Part I – Planned Use of ESSER Funds
1. Please describe the Local School System’s (LSSs) process for determining the most
   important education needs as a result of the COVID-19 Pandemic. Please identify the most
   important education needs revealed through this process.

   Prince George’s County Public Schools (PGCPS) is guided in its decisions by its mission to
   provide a great education that empowers all students and contributes to thriving communities. Five
   strategic pillars undergird this mission and framed the prioritization of educational needs in the
   environment created by the COVID-19 pandemic. Each pillar (Academic Excellence, Safe and
   Supportive Environments, High-Performing Workforce, Family & Community Engagement, and
   Operational Effectiveness) is addressed in the context of six critical actions: communicate,
   prevent, protect, equip, educate, and support.

   Discussions of PGCPS education needs under the threat of COVID-19 began in early March 2020.
   With an abundance of caution for the safety and health of the PGCPS community, CEO Dr.
   Monica Goldson, the Board of Education and the local government collaboratively engaged in
   discussions on ways to support the PGCPS community with the looming impact of COVID-19.

   During the first week of March, all principals and building services personnel were instructed to
   use procedures aligned with virus prevention as part of their daily cleaning of facilities. Schools
   were equipped with additional supplies such as soap, paper towels and hand sanitizer dispensers.
   As a safety precaution, Dr. Goldson canceled all student local and international field trips and
   nonlocal travel for staff. Preventative measures included scheduled hand washings for students
   and a prescribed disinfection of schools and buildings. Within a few short weeks, the viral
   outbreak was worldwide and required prompt intervention at the federal and state levels to control.

   Following strict guidance offered by state and local government and health officials, PGCPS’
   Executive Leadership Team (ELT) engaged in daily command meetings to stay abreast of new
   information as well as to discuss and make decisions on immediate actions to address protective
   alternatives to standard educational operations as a result of the pandemic. The core ELT is
   comprised of district’s executive leadership who are responsible for every aspect of the
   organization. Meetings include the discovery of new information through updates from the State
   and local governments, updates from the internal Incident Command Center, as well as
   information from the Communications Office who continuously monitors stakeholder needs
   through social media, emails and phone inquiries. Through the deliberation of the ELT, the most
   important education needs can be grouped into the following four categories:
       x Student and staff safety and building readiness
       x Continuity of learning
       x Access to technology – the need for devices and internet access
       x Communications – the ability to reach all parents and relevant stakeholders

                                                                                           3|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 190 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 13 of 32



In keeping with its mission to provide quality instruction to advance student achievement, PGCPS
prioritized equipping students/families, and instructional staff with the materials, tools,
technologies, and training to sustain instruction and creative distance learning opportunities. In
addition, surveys were administered to the PGCPS community to identify the unique needs of
students and families surrounding technology device availability, internet/wifi access, CATV
viewing opportunity, etc. Internal needs assessments combined with survey results were used to
inform and confirm the prioritization of the most critical education needs which included 1:1
student/device technology gap; universal access to instructional materials and online learning
opportunities; sustaining student achievement momentum in core content areas during 4Q and
summer periods, fortifying social and emotional support for students, families, and staff; and
ongoing maintenance and disinfection of facilities. In addition, discussions surrounding SY2020
close-out for seniors and student performance accountability impacts were salient factors in
systemic needs assessment efforts.

Given these priorities, delivery of 3rd and 4th quarter academic standards in core content R/ELA
and Mathematics was confirmed as an academic priority with well-rounded education
opportunities capping the weekly distance learning schedule. Particular attention was given to
ensuring multiple ways of accessing learning opportunities and related instructional materials and
that ease of access to needed student and family supports is afforded to high-needs student/school
populations (i.e., FARMS, SWD, ELs). Monitoring and supporting the engagement of students in
the continuity of learning effort is of equal importance and is led by the Office of Information and
Technology through the tracking and reporting of daily updates on both the access and usage of
technology throughout the district. Finally, maintaining an equity focus consistent with its Local
ESSA Consolidated Strategic Plan, a robust Continuity of Learning Plan (see response #2) guided
and continues to guide PGCPS’ priorities and decisions surrounding education needs in the
ongoing COVID-19 environment and beyond.




                                                                                         4|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 191 of 355
         Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 14 of 32



2. Please provide a summary of the LSS’s Continuity of Learning (COL) plan. Please identify
   new initiatives or activities that have been instituted in order to implement the LSS COL
   plan; i.e. professional development, family outreach, learning management system content,
   new or additional streaming capability to deliver educational services via cable television
   or other platforms, and student and staff devices and hotspots to improve internet
   connectivity. Please identify the major issues encountered in implementing the LSS COL
   plan.

   PGCPS’ Continuity of Learning plan unfolded in two phases, Phase One included preparation,
   distribution, training, and collaboration. This phase of the plan focused on the design and delivery
   of professional learning to educators in various online platforms, provided the opportunity for
   teachers to set up virtual classrooms, and distributed laptops to students and staff as needed.
   During phase two educators began to deliver virtual lessons, established communication with
   families and students, and provided virtual support for students in need of assistance.

   While distance learning is not be structured like a typical school day, the district plans to maintain
   key aspects of the classroom experience: collaboration with peers, daily lessons, and
   experimentation with individualized and innovative techniques. PGCPS’ model of distance
   learning is inclusive of a blend of approaches to learning activities; independent, self-paced work;
   virtual office hours to check for understanding, and submission of assignments. This was designed
   to maintain an academic connection and flexibility for students, teachers, and families. The plan
   was strategically developed to support distance learning in the case of short- or long-term closures
   of school buildings.

   The chart below outlines the new initiatives or activities that have been instituted in order to
   implement Continuity of Learning plan.

     Continuity
       Plan                                      Description of Component
    Components


   Professional    The Continuity of Learning Plan includes an at-a-glance overview for high school,
   Development     middle school, elementary school teachers/school staff, and central office staff.
                   Additional guidance for the training process and course offerings are provided below:

                   Registration: The schedule and registration information was posted for each specific
                   audience on the Remote Teaching Site (bit.ly/pgcpsremoteteaching)

                   Course Selection: During their grade span (elementary, middle, and high) professional
                   development day, teachers/school staff attended one session to learn Google Classroom
                   and one session to learn video conferencing Google Meet or Zoom and the Teaching at
                   a Distance session. Additionally, teachers/school staff had the option to choose to attend
                   a session to learn Screencastify.

                   Platform Information: All virtual professional development sessions were presented via
                   WebEx, allowing up to 900 participants to register in each session.

                                                                                                 5|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 192 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 15 of 32



 Continuity
   Plan                                       Description of Component
Components


               School Administrators: School Administrators joined the training for their respective
               level with teachers and school staff. School administrators also attend a GoGuardian
               session to learn how to monitor instructional sites being used and students' inappropriate
               use online.
               Central Office Staff Training: Separate sessions were designated for Central Office Staff
               to receive training.
               Instructional Focus Documents: Teachers/School Staff have access to instructional
               focus documents that provide grade-level instructional focus topics and standard
               alignment that should be used weekly to guide instruction.

Learning       Instructional focus guides have been created for every course in order to provide
Management     teachers with direction on how to implement the curriculum within a distance-learning
System         format. Teachers primarily use a combination of google classroom, google meet, and
               zoom to deliver instruction.

Television     The district is providing daily access to Reading and Math PreK-5 lessons on PGCPS-
Streaming      TV (channels 96 Comcast and 38 Verizon). If families do not have cable, they are also
               able to watch shows on-demand using the online schedule with links to programming.
               This schedule is available at http://vod.pgcps.org/CablecastPublicSite/schedule.
               Additionally, there is a rotation of Music, Art, Dance, Physical Education, Montessori,
               and Immersion on Fridays.

Device         In an effort to identify student access to a computing device and broadband access at
Distribution   home, the district created a survey sent to all students/families to identify those in need
               of a computing device and home internet access. Parents were asked to evaluate:
               Which broadband Internet service provider is used in the home?
               Is there a device that connects to the Internet at home for your student(s) to use?
               What type of device(s) would your student(s) be able to use at home?
               Is the student having to share a device?

               The data received back identified students with and without a device. The survey also
               identified students with broadband access at home and their provider, as well as students
               currently without broadband access.

               Preparation of Chromebooks and Student Equipment Agreements
               To prepare for the deployment of so many devices, a social distancing distribution plan
               was put in place to ensure safety for staff and families. This plan also ensured a way to
               capture an appropriate inventory of all devices being handed out to parents. The
               paperwork identifies which device was given to which student. The information, once the
               paperwork is collected from the schools, will be entered into our Asset Management
               System for our electronic record.

               In-Home Connectivity
Internet       PGCPS has partnered with Internet Essentials from Comcast to bring families
Connectivity   affordable, high-speed Internet that makes it easier for low-income households to get


                                                                                                6|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 193 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 16 of 32



 Continuity
   Plan                                      Description of Component
Components


               connected so they can more easily work from home, access educational resources, and
               stay in contact with friends and family. New Internet Essentials customers may be
               eligible for two months of free Internet service.
               Wifi Access Points
               Drive-up wifi access points at several schools will be available starting Tuesday, April
               14 for anyone with a PGCPS email account to log on from the school parking lot or
               within close proximity to the school.

Family         PGCPS designed a website (https://www.pgcps.org/coronavirus/distance-learning/) to
Outreach       inform families of the Distance Learning plan and resources available for students and
               families. This page includes information on the following:

               Distance Learning Plan PreK-12
               Phase 1: Preparation
               Phase 2: Distance Learning Plan
               PreK-Grade 5 Lessons TV Schedule
               Teacher/Student Weekly Schedule
               Distance Learning Packets
               Technology
               Special Education
               Calendar and Grading
               Resources

           Major Issues Encountered in Implementing the Continuity of Learning Plan


   ●   Supporting students who did not have access to digital devices before Chromebook distribution
   ●   Supporting students who do not have access to the internet
   ●   Students who have not logged on to interact with the classroom teacher during the distance
       learning period


To sustain the supports introduced by PGCPS’ Continuity of Learning and those instructional
opportunities provided during summer programming, PGCPS will extend its school day when it
re-opens it doors to students and staff for SY21.
In so doing, PGCPS understands that there are many factors to consider. One in particular, is
compensating for any learning loss associated with school closures. Our goal is to extend the
school day versus adding additional days to the school year. All teachers and students, PreK-12,
will have an extra 30 minutes per day for 30 days that will be used for academic interventions
designed to deliver 4th quarter and 1st quarter content.
According to a January 2020 report from the Education Commission of the States, Md. Code Ann.,
Educ. § 7-103, requires Maryland schools to provide instruction for a minimum of 3 hours each
day. The current school schedule in PGCPS far exceeds the minimum with six hours and 10

                                                                                             7|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 194 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 17 of 32



minutes for elementary and special schools K-12, and six hours and 40 minutes for K-8 academies,
middle school, and high school. An additional 30 minutes would increase the daily instructional
time to six hours and 40 minutes and seven hours and 10 minutes, respectively. The additional
minutes for the first thirty days is reflected in the chart below.


       PGCPS School Type             PGCPS Current School          PGCPS Proposed School
                                      Day Time Allotment           Day Time Allotment (30
                                                                           days)
Elementary Schools                  6 hours 10 minutes           6 hours 40 minutes

Dedicated Specialty K-6             6 hours 10 minutes           6 hours 40 minutes

Special Schools K-12                6 hours 10 minutes           6 hours 40 minutes

Middle Schools                      6 hours 40 minutes           7 hours 10 minutes

K-8 Academies and Dedicated         6 hours 40 minutes           7 hours 10 minutes
Specialty K-8

High Schools                        6 hours 40 minutes           7 hours 10 minutes

Academy of Health Science at      6 hours 40 minutes             7 hours 10 minutes
Prince George’s Community College
& Annapolis Road Academy
Alternative High School

Hanover Research and Washington Association of School Administrators (2020) asserted that
when learning loss occurs due to a traumatic event such as the COVID- 19 school closure,
establishing a sense of constancy and predictability with schedules and routines that communicate
a clear set of expectations (p. 4) can support students when they return to the school setting.
Additionally, Canady and Rettig (1995) found a well-crafted schedule to result in more effective
use of time, space and resources, as well as improve instructional climate (p. 4) as PGCPS
dedicates an additional 30 minutes to address predetermined skills and concepts.
According to Walker (2016), more school districts across the country have stretched the school
day. In fact, the Rochester Teachers Association implemented an extended learning initiative that
won positive reviews from district leaders, educators, and parents. However, the plan was
designed and implemented with educators, not to educators. Thus, the following will be reviewed
as stakeholders collaborate on the use of the additional 30 minutes per day:
   ● PGCPS will identify and support student groups most affected by distance learning
   ● Fluency standards that are most beneficial as students progress
   ● Specific skills and concepts that students really need to be successful in future years
   ● A schedule for teachers to work vertically across grade levels for the purpose of deciding
     upon critical areas that must be addressed as students move from one grade to the next
   ● Rearranging course content to focus on the progression of standards that may have been
     missed

                                                                                      8|Page
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 195 of 355
      Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 18 of 32




3. Please describe how the LSS intends to assess and address student learning gaps
   resulting from the disruption in educational services.

   PGCPS recognizes the potential gaps in student learning outcomes in 4Q20 performance
   stemming from the disruption of the instructional environment due to COVID-19. As a result,
   a comprehensive and robust systemic summer virtual learning plan is being implemented to
   assess and address any gaps in 4Q20 learning at each grade band (preK, elementary, middle,
   and high school). In accordance with the state Superintendent's recommendations, PGCPS is
   actively engaged in planning to determine the extent to which additional learning supports will
   be carried forward into the start of SY21.

   During the PGCPS summer program, PGCPS will continue to offer virtual learning platforms
   for students in prek-12. This summer experience will commence on July 1st through July 31st,
   and will be monitored throughout to ensure ongoing learning for students. In addition to
   designated online learning and the provision of learning via PGCPS television stations, 38 and
   96 respectively, instructional enrichment learning packets will be available for student use.
   Funding will be utilized to ensure the continued provision of educational services, via
   Edgenuity, television stations and to support staffing needed for program implementation.

   Elementary students in K-5 will receive online instruction via iRead and iReady® for reading
   and DreamBox© for mathematics. Cool Spring ES, Rosa L. Parks ES and Cherokee Lane ES
   will host virtual Learning in Extended Academic Programs (LEAP) Virtual Summer Program
   for students. Judy Hoyer Early Learning Center will offer a two-week program for rising pre-
   kindergarten students. Scheduled content specific learning experiences will be scheduled daily
   where PGCPS teachers provide direct instruction for K-5 students via television channels.
   Content teachers will be tasked with planning and teaching lessons that are aligned to fourth
   quarter instructional standards.

   All middle school students will engage in virtual learning experiences to include participation
   in Edgenuity. Edgenuity is an online instructional program that is available through the
   purchase of licenses. Students will utilize the intervention model, a student adaptive
   component, and courseware lessons, developed and aligned to fourth quarter content standards
   during their participation. Students participating in the courseware model are selected due to
   failure in reading and mathematics and for students where classrooms were covered by a long
   term substitute during the school year. Unique learning paths, online tutors and teacher support
   will serve as a compliment to this virtual experience. Content areas of focus will be
   mathematics and RELA.

   PGCPS will offer a Credit Recovery Program approach for high school students in grades 9-
   12. Course offerings will provide students the opportunity to retake courses where they have
   been unsuccessful. In order that this provision is offered for students to accommodate their
   instructional needs, there will be a need to ensure the procurement of licenses needed.




                                                                                        9|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 196 of 355
         Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 19 of 32



4. Please provide the LSS’s plan for meeting the equitable services requirement in Section
   18005 of the CARES Act.

   Annually, PGCPS ESSA Program Offices connect with our Non-Public partners to initiate an
   intent to participate and provide meaningful and follow-up consultation. During this collaborative
   dialogue, the Program Offices explain/review equitable services as outlined by the relevant
   Department of Education authority.

   To maintain relative consistency and continuity with our non-public partners, PGCPS will utilize
   similar processes to ensure equitable services are provided to all students in private schools in
   connection with CARES Act Elementary and Secondary School Emergency Relief (ESSER)
   program funding. Following is the process to be utilized by PGCPS. In light of the timing of the
   ESSER application relative to school closings, PGCPS will exercise increased flexibility in these
   process steps, to the extent possible, to meet the needs of the non-public partners while adhering
   to the guidelines for meaningful consultation.

      ● PGCPS will contact all Private schools in Prince George’s County that are identified on
        the MSDE website via email and US mail. This contact provides private school officials
        with the opportunity to convey their request to participate in equitable services provided
        via ESSER funding. Private school officials will be asked to submit their interest for
        participation in addition to student and staff counts as is standard in ESSA Title program
        requirements, in addition to providing required student data used to determine proportional
        allocations.
      ● Schools will be asked to respond and indicate their intention to participate for SY21 within
        one week of form dissemination.
      ● Upon receipt of interest letters, PGCPS will invite all interested private school officials to
        attend a Prince George's County Public Schools (PGCPS) ESSER Consultation Meeting
        (to be scheduled virtually).
      ● The purpose of the consultation meeting is to provide an opportunity for Nonpublic
        officials to consult with PGCPS’ program personnel and to receive an explanation and
        clarification regarding eligible CARES Act ESSER-funded services and programs. The
        PGCPS personnel representing each funded component of the ESSER program will
        provide an overview of the regulatory and program requirements for each aspect of the
        program within the district.
      ● To document agreement, during the consultation meeting, nonpublic representatives will
        be provided an document (via online tools) to verify all nonpublic consultation program
        topics were discussed.
      ● PGCPS will propose a start date for services to commence with private school children
        consistent with program start timeframes for PGCPS students. In addition, should parental
        permission be required for participation in any program, PGCPS will establish a date for
        non-public schools to provide such documentation.
      ● To ensure that consultation is ongoing throughout the school year, a collaboratively
        developed schedule of consultation meeting dates throughout the program service period
        will be developed in the initial consultation meeting.
      ● Consultation meetings (virtual unless otherwise communicated) allows the inclusion of
        representatives from all participating private schools and PGCPS program staff to be a part

                                                                                          10 | P a g e
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 197 of 355
         Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 20 of 32



         of the process. During each meeting, updates will be provided regarding the
         implementation of services, student progress, and attendance of parent and family
         engagement activities when applicable. During the school year, PGCPS Program Offices
         will also work with the participating private schools to assist in spending their funds and
         ensure accurate reporting and compliance timelines are met.

5.    Please provide the LSS’s planned use of ESSER funds, including the timeline for
      implementing activities funded through this grant.

      PGCPS will utilize funds received through ESSER grant award to address thirteen (13) discrete
      activities to include: administrative cost, equitable services, operations, virtual summer school
      through edgenuity, curriculum writing, curriculum writing/instructional video, technology,
      communications, additional instruction time, trauma informed care supports, ESY enrollment
      expansion, academic materials and food services supplies. Additionally, PGCPS’ approved
      indirect costs are factored into the budget.

      The activities and associated budgets are presented in the chart below. Also, a timeline of the
      activities and associated start and end dates is found the preceding pages.



     ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                            TOTALS

Administrative Cost     Activity Summary:                                               $75,000
                        Hire a Part-Time Project Manager that will be dedicated to
                        administering activities associated with the CARES/ESSA
                        grant, and be responsible for the day-to-day management
                        of the project.

                        The Project Manager will monitor and track project
                        timelines; ensure that all key deliverables are met; manage
                        communication across all key project-related internal
                        stakeholders; manage the project budget; give direction as
                        and when required; make decisions or recommendations
                        during the project’s life cycle; and coordinate, assemble
                        and submit all project interim and final reports to MSDE in
                        a timely manager.

                        Budget Narrative:
                        Part-time temporary grant administrative support:
                        Salary - $68,400
                        Fringes:
                        FICA (.0765 x 68,400) = 5,232
                        Workers Compensation (.02 x 68,400) = 1,368
Equitable Services      Estimated Equitable Services Set-Aside for Participating        $1,508,655
Non-Public Schools      Non-Public Schools

                                                                                           11 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 198 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 21 of 32




   ACTIVITIES              BUDGET NARRATIVE DESCRIPTION                         TOTALS


Operations        Activity Summary:
                  Prince George’s County Public Schools will be providing
                  the necessary labor and supplies/materials to reduce the
                  risk of exposure to COVID-19 by thoroughly cleaning and
                  disinfecting all of the district’s facilities. Additional
                  disinfectant machines, personal protective equipment
                  (PPE), sanitation supplies, and overtime are the key
                  components that will be used to complete this ongoing
                  task.

                  Budget Narrative:
                  A. Overtime - Total: $1,958,687
                  To support the sanitation of schools and facilities
                  throughout the district.
                  ~$64.49/hour x 27,699 hours = $1,786,309
                  FICA (7.65%) = $136,652 and Workers Compensation
                  (2.00%) = $35,726

                  B.     Supplies – Total: $1,084,601

                  Hand Sanitizer: Increase supply to proactively provide
                  alcohol-based hand sanitizer when washing hands with
                  soap and water is not readily available.
                  3,715 cases x $41.76/case = $155,138

                  Hand Soap: Increase supplies to comply with hand
                  washing of at least 20 seconds per CDC guidelines.
                  3,173 cases x $43.25/case = $137,232

                  General Masks: Increase supply of general to protect
                  against dust and air pollutants
                  9 cases (20,800 masks/case) x $25,000/case = $225,000

                  N95 Masks: Increase supply of N95 masks that protect up
                  to 95% of all bacteria, virus, and fungi
                  550 boxes (20/box) x $62.40 = $34,320

                  Other Building Services Supplies - $532,911

                  C. Equipment – Total: $40,000
                  Clorox 360 System Machines: Purchase additional
                  disinfectant machines to clean and disinfect throughout the

                                                                                 12 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 199 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 22 of 32




   ACTIVITIES                   BUDGET NARRATIVE DESCRIPTION                            TOTALS

                      district in efforts to meet EPA N-List recommendations for
                      use against SARS CoV-2.
                      10 machines x $4,000 = $40,000

     Sub Total                                                                          $3,083,288
Virtual Summer        Activity Summary:
School through        The Prince George's County Area Office reviewed the programs
Edgenuity             used by high schools and chose Edgenuity. The Edgenuity
                      MyPath and Courseware programs provide intervention and
                      enrichment resources to support skill attainment aligned to
                      Maryland State Standards. The funds will be used to purchase
                      site licenses for students.

                      All middle school students will engage in virtual learning
                      experiences to include participation in Edgenuity.
                      Edgenuity is an online instructional program that is
                      available through the purchase of licenses. Students will
                      utilize the intervention model, a student adaptive
                      component, and courseware lessons, developed and aligned
                      to fourth quarter content standards during their participation.
                      Students participating in the courseware model are selected
                      due to failure in reading and mathematics and for students
                      where classrooms were covered by a long-term substitute
                      during the school year. Unique learning paths, online tutors
                      and teacher support will serve as a compliment to this virtual
                      experience. Content areas of focus will be mathematics and
                      RELA.

                      Budget Narrative:
                      $16 per unit license x 18,750 middle school students $300,000 +
                      $17,600 in non-license costs = $317,600.

      Sub Total                                                                          $317,600
Curriculum            Activity Summary:
Writing/Instruction   Prince George’s County Public Schools will be adjusting
(Summer Curriculum    the first quarter curriculum to ensure that critical standards
Writing for 1st       from the previous quarter 4 are addressed during the first
quarter for 2020-     several weeks of the new year. These skills/standards will
                      spiral through the 2020-2021 school year. Additionally,
2021 content)
                      with adding these to the beginning of the documents, the
                      current First Quarter curriculums need to be adjusted and
                      ready for students by August 31, 2020.




                                                                                         13 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 200 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 23 of 32




   ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                         TOTALS

                      Budget Narrative:
                      Salary – Total: $281,600
                      Workshop Pay:
                      64 Curriculum Writers will be paid the curriculum writing
                      rate, per the labor contract, for the creation of the
                      curriculum guides. As the system ensures learning of
                      essential quarter 4 standards and/or skills and processes,
                      curriculum documents for quarter 1 2020-2021 will need to
                      be readjusted. Content curriculum writers will be adjusting
                      quarter 1 instructional documents to reflect these changes
                      to the beginning of the document and then adjusting the
                      remaining weeks within the quarter. This will occur across
                      the Division of Academics. Writing activities will occur
                      between June 1 - August 15, 2020.

                      Approximately 22 (days), x 64 (2 FTE per 32 contents) x
                      $200 a day = approximately $281,600
                      Fringes – Total: $21,542
                      FICA will be paid for all salaries: $281,600 x .0765 =
                      $21,542
     Sub Total                                                                       $303,142
Curriculum            Activity Summary:
Writing/Instruction   Prince George’s County Public Schools is providing daily
al Videos             access to Reading and Math PreK-5 lessons on PGCPS-TV
                      (channels 96 Comcast and 38 Verizon). If families do not
                      have cable, they are also able to watch shows on-demand
                      using the online schedule with links to programming.
                      Additionally, there is a rotation of Music, Art, Dance,
                      Physical Education, Montessori, and Immersion on
                      Fridays.

                      Budget Narrative:
                      A. Salary – Total: $58,800
                      Workshop Pay:
                      Curriculum Writers will be paid the curriculum writing
                      rate, per the labor contract, for each video created.
                      Teachers are asked to create videos aligned to the
                      instructional focus for each week established. Each week
                      there are seven reading, seven math, three electives, one
                      Montessori, and three Immersion videos each week. This
                      totals 21 videos a week. The date span for this activity is
                      April 14 - July 31, 2020.


                                                                                     14 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 201 of 355
        Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 24 of 32




   ACTIVITIES                    BUDGET NARRATIVE DESCRIPTION                         TOTALS

                        Approximately 14 weeks, x 21 videos a week @ $200 per
                        video = $58,800
                        B. Fringes – Total: $4,498
                        FICA will be paid for all salaries: $58,800 x .0765 =
                        $4,498.

    Sub Total                                                                          $63,298
Technology

Student Devices to      Activity Summary:
create 1 to 1           Prince George’s County Public Schools has provided a
(Purchase of            student device (Chromebook) to students who have
student                 indicated that they did not have access at home. A total of
Chromebooks will        65,000 devices have been distributed and counting. The
be in preparation of    school district has been investing in Chromebooks with the
start of the 2020-      expectation of the device lasting four years. To date, more
2021 School Year)       than 25% of our devices need replacement. Pre-k and
                        Kindergarten will be receiving iPads. Grades 1 - 12 will be
                        receiving Chromebooks.
                        Budget Narrative:
                        Total - 20,000 Chromebooks x $312.49ea $6,249,800 +
                        206 iPads @ $1,000ea $206,000 = $6,455,800
Classroom               Activity Summary:
Management              In support of the delivery of instruction remotely, student
System Software -       access to devices and wifi broadband a cloud-based
Web Filtering,          instructional classroom management system that focuses
Classroom               on instruction of students and is capable of monitoring and
Management, and         reporting interactions between teachers and their students
Instructional           when students are logged into Google Chrome or the
Software (Purchase      Chrome OS using their PGCPS Google accounts. The
will be made in         classroom management system is needed to manage and
July 2020, in           monitor approximately 136,000 student devices and
preparation for start   additional estimated cost for outdoor Wi-Fi antennas.
of the 2020-2021        Budget Narrative:
School Year)            Total - 136,000 students x $7.35 per user
                        $999,600 + Wi-Fi antennas $313,282 = $1,312,882
Wifi Cost               Activity Summary:
(This purchase was      A total of 5,000 hotspots have been purchased. Monthly
made in May 2020)       cost for hotspots is $15.00 per device per month. In
                        addition, the school system is paying for families that
                        qualified for Comcast’s Internet Essentials and will be
                        paying for the monthly cost.


                                                                                       15 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 202 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 25 of 32




   ACTIVITIES              BUDGET NARRATIVE DESCRIPTION                         TOTALS

                  Budget Narrative:
                  Total: 7,625 devices x $200 per hotspot unit = $1,525,000
Sub Total                                                                       $9,293,682
Communications    Activity Summary:
                  The Office of Communications develops and maintains
                  Distance Learning and COVID-19 webpages to share the
                  latest information on these topics with families, community
                  members and staff. Communications staff also develops
                  publications, posts updates on social media, sends mass
                  emails and hosts tele town hall events to share updates and
                  field questions on distance learning and COVID-19.
                  Communications works closely with Academics staff to
                  create instructional videos for distance learning and
                  provide daily access to distance learning content through
                  the school system’s cable television channels (Comcast
                  Channel 96 and Verizon Channel 38).

                  Budget Narrative:
                  A. Tele Town Halls – Total: $44,000
                  An external contractor will provide tele town hall dial-in
                  services approximately every other month

                  Tele Town Hall Hosting Services – $11,000K per event x 4
                  = $44,000
                  Staffing – Moderating and call-in screening will be
                  provided at no additional cost by PGCPS volunteers

                  B. External Graphics and Video Production Support –
                  Total: $149,079
                  External contractors will provide approximately 12 videos
                  and 10 graphic design projects to help meet messaging
                  needs to PGCPS families, community members or staff.
                  Videography Fees – $6K per video x 4 = $24,000
                  Graphic Design Fees – $2,500 per project x 4 = $10,000;
                  TV Lessons - $53,200; Community Communications -
                  $61,879.

                  C. Digital and Video Equipment Upgrades – Total:
                  $221,300
                  Upgrade On-Air system to improve remote operations,
                  increase streaming capabilities, and have the ability to
                  broadcast zoom meetings. Current system is at end of life,
                  and can’t be updated.

                                                                                 16 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 203 of 355
        Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 26 of 32




   ACTIVITIES                    BUDGET NARRATIVE DESCRIPTION                          TOTALS


                        Equipment and Installation $75,000

                        Upgrade Main Production Control Room to allow remote
                        location technologies like Skype, Zoom and other online
                        services to become a part of the studio production process.

                        Equipment & Installation – $146,300

                        D. Website Software – Total: $21,000
                        To support distance learning and move to online
                        distribution of all content, this software is necessary to
                        maintain website accessibility requirements for Section
                        508 compliance and monitor school and office websites for
                        accuracy and updated content.

                        Site-improve Software – $21,000
                        Total: $320,300

      Sub Total                                                                       $435,379
Additional              Activity Summary:
Instruction Time–       There are many factors to consider as PGCPS prepares to
30 days of additional   open its doors to staff and students. One in particular, is
instruction for 30      compensating for any learning loss associated with school
minutes                 closures. Our goal is to extend the school day versus
                        adding additional days to the school year. All teachers and
                        students, PreK-12, will have an extra 30 minutes per day
                        for 30 days that will be used for academic interventions
                        designed to deliver 4th quarter and 1st quarter content.

                        The current school schedule in PGCPS far exceeds the
                        minimum with six hours and 10 minutes for elementary
                        and special schools K-12, and six hours and 40 minutes for
                        K-8 academies, middle school, and high school. An
                        additional 30 minutes would increase the daily
                        instructional time to six hours and 40 minutes and seven
                        hours and 10 minutes, respectively. The additional
                        minutes for the first thirty days is reflected in the chart
                        below.




                                                                                        17 | P a g e
   Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 204 of 355
   Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 27 of 32




ACTIVITIES             BUDGET NARRATIVE DESCRIPTION                      TOTALS




              Budget Narrative:

              A. Salary - $10,073,528
              The below amounts cover the salary of all full-time and
              part-time school-based employees (excluding 12-month
              school administrators) and bus drivers for an additional
              900 minutes of work (30 minutes/day * 30 school days):

              Mid-Level Administration (202): $419,324
              Instructional Salaries and Wages (203): $6,645,740
              Special Education (206): $1,923,429
              Student Personnel Services (207): $127,724
              Student Health Services (208): $134,274
              Student Transportation Services (209): $495,176
              Operation of Plant Services (210): $80,892
              Food Service (213): $216,039
              Community Services (214): $30,930

              B. Fringe Benefits - $972,095
              FICA (7.65%) and Workers Compensation (2.00%)
              employer payments for the above salaries.
              $10,073,527*(7.65% + 2.00%) = $972,095



                                                                          18 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 205 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 28 of 32




   ACTIVITIES                 BUDGET NARRATIVE DESCRIPTION                          TOTALS

                     C. Utility Costs - $319,694
                     Additional utility costs associated with additional 900
                     minutes:

                     Water & Sewer: $56,461
                     Fuel Oil: $33,201
                     Electricity: $92,137
                     Natural Gas: $137,142
                     Propane Gas: $753
    Sub Total                                                                      $11,365,317
Trauma-Informed      Activity Summary:
Care Supports for    PGCPS will provide training to teachers and administrators
Teachers, Students   on the components of trauma and its impact as experienced
and their Families   by students during COVID-19. This training will also
due to COVID-19      provide insight to educators on how student’s learning and
                     their behavior is affected by trauma. Lastly, the training
                     will help schools develop safe environments for schools in
                     supporting students whose trauma may manifest in ways
                     previously met with school exclusion. Additionally, insight
                     is intended to support staff’s mental health, increase
                     student engagement and reduce incidences of suspension
                     as a result of student infraction.

                     Budget Narrative:
                     A. Trauma Organization/Trainer/Model - $145,000
                     ($100/teacher x 1,450 teachers) = $145,000

                     B. Workshop Pay to Staff - $253,750
                     ($250/day x1,450 teachers = $362,500)

                     C. Fringe Benefits:
                     FICA (7.65%) and Workers Compensation (2.00%)
                     362,500 x .0765 = $27,732
                     362,500 x .02 = $7,250

                     Total Project: $145,000 Trainer + $362,500 Workshop
                     Pay + $34,982 Fringes = $542,482
                     Sessions will be offered during the summer (one day).
                     Sessions will also be offered during the school year where
                     participants will attend two (3.5-hour sessions) afternoon
                     sessions.

    Sub Total                                                                      $542,482

                                                                                     19 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 206 of 355
       Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 29 of 32




  ACTIVITIES                   BUDGET NARRATIVE DESCRIPTION                         TOTALS

ESY Enrollment       Activity Summary:
Expansion            ESY is a program that is legally mandated under the
                     Individuals with Disability Education Act (IDEA) to
                     maintain a free and appropriate public education (FAPE).
                     The ESY program provides special education and related
                     service to students with disabilities beyond the regular
                     school year in accordance with his/her Individual
                     Education Program (IEP). ESY will serve appropriately
                     3,800 students during the extended school year program.
                     The number of students exceeded last year's student count
                     by 1,675 students due to COVID-19 school closure. The
                     increased number of students attending ESY is based on
                     IEP team eligibility determination decisions due to loss of
                     instructional time and regression.

                     Budget Narrative:
                     Salary – Total: $1,355,092

                     Teachers and Related Service Personnel:
                     Classroom Teachers will provide online distance learning
                     and complete IEPs and required documentation. Related
                     Service Personnel to include speech, occupational and
                     hearing therapists will provide supplementary aids and
                     services outlined in a student's IEP for ESY. Teachers and
                     related service personnel will work a 4-hour 4-day
                     workweek over 4 weeks during the Extended School Year
                     Program.
                     285 Teachers X $61.29 Rate X 4 hours X 4 days per week
                     X 4 weeks = $1,117,930
                     51 Related Service Staff X $72.66 Rate X 4 hours X 4 days
                     per week X 4 weeks = $237,162.
                     Fringes – Total: $130,766
                     FICA (7.65%) and Workers Compensation (2.00%)
                     will be paid for all salaries:
                     $1,355,092 x .0765 = $103,664
                     $1,355,092 x .02 = 27,102
    Sub Total                                                                      $1,485,858
Academic Materials   Printing Cost for Student Instructional Materials:
                     Academic Packets to Students - $111,717
                     Other Academic Expenses: - $26,625
    Sub Total                                                                      $138,342
   Food Service      Food Service Supplies to Serve Student Meals - $505,046


                                                                                     20 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 207 of 355
        Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 30 of 32




   ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                          TOTALS

      Supplies
     Sub Total                                                                      $505,046
Total Direct Costs                                                                  $29,117,089
Indirect Cost        FY20 Indirect Cost - 3.37% (Total Grant – Equipment –          $ 914,656
                     Transfers / 1+rate x rate) $30,031,745 – 467,300 – 1,508,655
                     /1.0337 x .0337

      TOTAL                                                                         $30,031,745




                                                                                      21 | P a g e
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 208 of 355
Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 31 of 32




                                                                     22 | P a g e
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 209 of 355
      Case 1:20-cv-02310-GLR Document 18-7 Filed 09/03/20 Page 32 of 32



Part II – Budget Documents
Please submit a completed C125 workbook with the application.

The MSDE C-1-25 budget workbook that aligns with the activities identified in Question #5 of
the application. The completed MSDE C-1-25 budget workbook accompanies the application.




                                                                                   23 | P a g e
